—In a proceeding pursuant to CPLR article 75 to confirm an arbitration award dated April 7, 1998, the appeal is from an order of the Supreme Court, Rockland County (Miller, J.), dated December 9, 1998, which confirmed the award.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contentions on appeal, the Supreme Court properly determined that the arbitration award in favor of the grievant was final and definite within the meaning of CPLR 7511 (b) (1) (iii) (see, Matter of Meisels v Uhr, 79 NY2d 526; Matter of Snyder-Plax v American Arbitration Assn., 196 AD2d 872).
The appellant’s remaining contentions are without merit. Ritter, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.